Exhibit 10.2

Tempur Sealy International, Inc.

1000 Tempur Way

Lexington, Kentucky 40511

May 22, 2015

Mark A. Sarvary

c/o Tempur Sealy International, Inc.

1000 Tempur Way

Lexington, KY 40511

 

  Re: Termination of Employment

Dear Mr. Sarvary:

On June 30, 2008 you and Tempur Sealy International, Inc., a Delaware
corporation (formerly known as “Tempur-Pedic International Inc.” and referred to
below as the “Company”), entered into an Employment and Non-Competition
Agreement (as amended by the First Amendment thereto, the “Employment
Agreement”). Each capitalized term used herein but not defined shall have the
meaning ascribed to it in the Employment Agreement.

In accordance with the termination right granted to the Company in
Section 3.1(a) of the Employment Agreement, this letter will confirm the Company
has terminated your employment not For Cause, with your termination of
employment to be effective May 31, 2015, and you agree not to apply for or
accept future employment with the Company or any of its wholly or partially
owned subsidiaries or affiliates. This letter serves as notice and confirmation
of your termination of employment with the Company. We have provided a separate
letter confirming the details of your exit package under the Employment
Agreement (the “Confirmation Letter”).

We would also like to take this opportunity to remind you that, notwithstanding
the termination of your employment with the Company, certain of your obligations
under the Employment Agreement and other agreements that you may have signed
during your employment with the Company continue. These obligations include, but
may not be limited to, obligations relating to Confidential Information and
Trade Secrets, as well as non-competition and non-solicitation, as set forth in
Article IV of the Employment Agreement.

This letter agreement will also confirm our agreement on several other matters,
as follows:

1. Cooperation. You agree that through July 31, 2015 you will be reasonably
available by phone and email for consultation on transition matters and
providing information to other members of the senior management team and the
Company’s Board of Directors.

2. Reimbursement of Legal Expenses. The Company agrees to reimburse you for
reasonable fees and expenses of your legal counsel in connection with providing
advice with respect to your departure and the review and negotiation of this
letter agreement and related exit documentation, up to a total of $10,000. This
reimbursement will be made promptly after receipt of supporting documentation in
reasonable detail.



--------------------------------------------------------------------------------

3. Non-Disparagement. The Company agrees that it will not issue any press
release or make any other official public statements that disparage you;
provided however, that nothing in the foregoing shall be deemed to prevent the
Company from complying with its disclosure obligations under applicable law,
legal process, subpoena, the rules of any stock exchange, or legal requirement
or as part of a response to a request for information from any governmental
authority with jurisdiction over the party from whom information is sought. You
agree that you will not issue any press release or make any other public
statements that disparage the Company; provided however, that nothing in the
foregoing shall be deemed to prevent you from complying with your disclosure
obligations under applicable law, legal process, subpoena, the rules of any
stock exchange, or legal requirement or as part of a response to a request for
information from any governmental authority with jurisdiction over the party
from whom information is sought.

4. Computer Files. The Company will provide you with a copy of your Outlook and
calendar list from your computer.

5. Outplacement Services. The Company will provide you with outplacement
services from a vendor selected by the Company, so long as the total cost for
the services does not exceed $50,000.

6. Release and Waiver. As consideration for the promises and consideration made
by the Company in Sections 1-5 of this letter agreement, and as a condition
precedent to receiving certain of the payments and benefits set forth in the
Confirmation Letter, you agree as follows:

6.1 Definitions. You agree that, by entering into this letter agreement, you are
binding your heirs, executors, administrators, insureds and assigns, as well as
any and all others acting through or on your behalf. You also agree that your
release of the Company, set out below, includes a release of the Company’s
present and former parent(s), wholly owned or partially owned subsidiaries and
affiliates as well as all of their agents, directors, stockholders, officers,
employees, representatives, attorneys, divisions and all of their predecessors,
successors, heirs, executors, administrators and assigns, in each case in its
capacity as listed above (collectively, the “Releasees”).

6.2 Full General Release of All Claims. You agree to release the Releasees from
any and all legal and equitable claims, of any nature whatsoever, against any of
the Releasees, arising out of events occurring before, on or as of the date of
execution of this letter agreement as set forth on your signature line hereto.

6.3 Specific Release of All Other Employment Law Claims. You agree that, except
as provided in Section 6.6 of this letter agreement, claims being released under
Section 6.2 include, but are not limited to, any and all claims against
Releasees arising under any federal, state or local statutes, ordinances,
resolutions, regulations or constitutional provisions and/or common law(s), from
any and all actions, causes of action, lawsuits, debts, charges, complaints,
liabilities, obligations, promises, agreements, controversies, damages and
expenses of any and every nature whatsoever, both legal and equitable, whether
known or unknown, which you had, have ever had, now have or may have against
them, including, but not limited to, (a) any and all claims which were, or could
have been asserted in any lawsuit, (b) any and all claims arising out of your
employment by the Company and separation from said employment, (c) any and all
claims of discrimination or retaliation arising under local, state or federal
law including, but not limited to, Title VII of the Civil Rights Act of 1964, 42
U.S.C. §§ 2000e et seq.; 42 U.S.C. §§ 1981, 1981A, 1983 and 1985; the Americans
With Disabilities Act, 42 U.S.C. §§ 12101 et seq.; the Federal Rehabilitation
Act of 1973; the Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 et
seq.; Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§
301 et



--------------------------------------------------------------------------------

seq.; Executive Order 11246, each, as amended, and all other such similar
statutes, city or county ordinances or resolutions and anti-discrimination laws
of the Commonwealth of Kentucky; (d) any and all tort claims including, but not
limited to, claims of wrongful termination, constructive discharge, defamation,
invasion of privacy, interference with contract, interference with prospective
economic advantage and intentional or negligent infliction of emotional distress
and outrage, (e) any and all contract claims whether express or implied, (f) any
and all claims for unpaid wages, benefits or entitlements asserted under the
Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. or under Kentucky wage and
hour laws, (g) any and all claims for unpaid benefits or entitlements asserted
under any Company plan, policy, benefits offering or program except as otherwise
required by law, (h) any and all claims under Kentucky workers’ compensation
laws, (i) any and all claims for attorneys’ fees, interest, costs, injunctive
relief or reinstatement to which you are, claim to be or may be, entitled, and
(j) any and all claims of age discrimination under the Age Discrimination in
Employment Act, 29 U.S.C. §§ 621 et seq., as amended, or under local or state
civil rights laws.

6.4 Release of ADEA Claims. By execution of this letter agreement, you expressly
waive any and all rights or claims arising under the Age Discrimination in
Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621 et seq., and further expressly
acknowledges and understands the following: (a) that the waiver set forth in
this paragraph, including all subparagraphs, is between you as an individual and
the Company and the Releasees , and is written in a manner that is fully
understood by you; (b) that the waiver set forth in this paragraph, including
all subparagraphs, refers to rights or claims arising under the ADEA; (c) that
by your execution of this letter agreement, you do not waive any rights or
claims under the ADEA that may arise after the date this letter agreement is
executed; and (d) that the waiver of rights or claims arising under the ADEA
contained in this letter agreement is in exchange for the consideration set
forth herein and is above and beyond that to which you are entitled;

6.5 Assignment of All Claims. Except as reserved in Section 6.6 below, you
hereby assign to the Company, without restriction, any and all suits, actions,
charges or claims, of any nature whatsoever, known or unknown, accrued or not
accrued, against any of the Releasees. You, for and on behalf of you and your
beneficiaries, executors, administrators, successors, assigns, and anyone
claiming through or under any of the foregoing, agree that they will not file or
otherwise submit any charge, claim, complaint, arbitration request, or action to
any agency, court, organization, or judicial forum, including but not limited to
all federal, state, and local forums, against the Releasees. Nor will you permit
any person, group of persons, or organization to take such action on your behalf
against the Releasees arising out of any actions or non-actions on the part of
the Releasees arising before execution of this letter agreement. You further
agree that in the event that any person or entity should bring such a charge,
claim, complaint, or action on your behalf, you hereby waive and forfeit any
right to recovery under said claim and will exercise every good faith effort to
have such claim dismissed. The provisions of this paragraph or any other
paragraph in this letter agreement shall not be construed to prevent you from
filing a charge with the Equal Employment Opportunity Commission or similar
agency, only to the extent you are permitted to do so by law, notwithstanding
the provisions of this letter agreement to the contrary. You understand that the
provisions of this Section mean that, except as may otherwise be provided by
law, you cannot bring a lawsuit in any forum (whether it be foreign, federal,
state, or local) against the Releasees for any reason. 

6.6 Only Exceptions to Release and Assignment. Notwithstanding any other
provisions of this letter agreement, nothing in this letter agreement shall be
construed to be a release or assignment of any claim by you for the following:
(a) claims against the Company for failure to perform its obligations under this
letter agreement; (b) claims against the Company for failure to perform its
obligations under the Employment Agreement or any of the equity award agreements
referred to in the Confirmation Letter; and (c) for retirement benefits under
any pension, retirement or retirement savings plan qualified under
Section 401(a) of the Internal



--------------------------------------------------------------------------------

Revenue Code of 1986, as amended, in which you are a participant by virtue of
your employment with the Company, to benefit claims under any employee welfare
benefit plan, including disability or life insurance, based on events occurring
after your execution of this letter agreement, or to any rights you may have to
continued health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1986. To obtain disbursements pursuant to any plan
identified in this Section, you shall provide the Company with any necessary
notices and elections required by the plan documents, ERISA, and any other
applicable laws.

6.7 Representations Concerning Certain Claims. You acknowledge that as of the
date this letter agreement is executed, you: (a) have not suffered a
work-related injury that has not been properly disclosed to the Company; and
(b) have been paid in full all wages due and owing for any and all work
performed for the Company, and that you are not aware of any facts or
circumstances constituting a violation by the Company of the Fair Labor
Standards Act, the Kentucky wage act or wage orders, or similar state laws.

6.8 Return of Property. You agree to return all Company property prior to the
end of May 31, 2015, other than the laptop computer recently given to you by the
Company.

7. Notice. You agree you will promptly provide the Company a new address for any
notices to be delivered pursuant to Section 6.1(b) of the Employment Agreement.

8. Miscellaneous. This letter agreement, together with the Employment Agreement
and the equity award agreements referred to in the separate Confirmation Letter
constitute the entire understanding and the full and complete agreement of the
parties and supersedes and replaces any prior understandings and agreements
among the parties with respect to the subject matter hereof. The provisions of
Article V (“Agreement to Submit All Existing Disputes to Binding Arbitration”)
and Section 6.3 (“Amendment”), Section 6.4 (“Assignability”), Section 6.5
(“Severability”), Section 6.6 (“Waiver of Breach”), Section 6.7 (“Governing Law;
Construction”) and Section 6.8 (“Tax Compliance”), of the Employment Agreement
will apply to this letter agreement.

9. No Wrongdoing by You or the Company. It is understood and agreed by the
parties to this letter agreement that nothing in this letter agreement or the
related Confirmation Letter or Employment Agreement constitutes an admission of
any liability, violation of law or wrongdoing of any kind or nature whatsoever
on the part of either the Company, the Releasees or you.

10. Consideration. You acknowledge that you have been advised to consult with an
attorney of your choice prior to signing this letter agreement; and that you
have been given at least twenty-one (21) days to review and consider the
contents of this letter agreement, but that you may choose to execute the letter
agreement sooner. You further acknowledge that this letter agreement is being
signed by you knowingly and voluntarily without coercion or duress and that it
is revocable for a seven (7) day period after execution, after which it will
become automatically effective and enforceable without any further act by you
unless specifically revoked by you during such seven (7) day period. You
understand that the severance pay outlined in this letter, the Confirmation
Letter and the Employment Agreement, and any other consideration hereunder, are
conditional upon your execution of this letter agreement and will not be paid
until after the seven (7) day revocation period has expired. You further agree
and understand that if you revoke, attempt to revoke or otherwise breach this
letter agreement, you must return to the Company the full amount of any
severance pay received or provided to you as set forth above or in the
Confirmation Letter or in the Employment Agreement, without offset for any
reason at the time of revocation or breach.



--------------------------------------------------------------------------------

11. Your Representations and Warranties. You represent and warrant that you have
done nothing prior to signing this letter agreement that would violate or that
is contrary to any of the covenants set forth herein or in the Confirmation
Letter or Employment Agreement. You acknowledge that the Company is entering
into this letter agreement and the Confirmation Agreement in reliance upon your
warranties and representations herein and in the Confirmation Letter and
Employment Agreement.

You have been a great leader for the Company over the years you have served as
CEO, and you can be proud of your many accomplishments at Tempur Sealy. We thank
you for your service to the Company and wish you the best of luck in your future
endeavors.

Please sign where indicated below to confirm your agreement with the foregoing.

 

Best regards, TEMPUR SEALY INTERNATIONAL, INC. By: /s/ Brad Patrick 5/27/15
Title: Executive Vice President, Chief Human Resources Officer

 

Agreement Confirmed: /s/ Mark Sarvary     Date: May 25, 2015 Mark Sarvary